Case: 16-20636      Document: 00514220291         Page: 1    Date Filed: 11/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-20636
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       November 1, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JUAN ALBERTO GUZMAN-SANCHEZ, also known as Juan Alberto Guzman,
also known as Juan Alberto Guzman Sanchez, also known as Juan Guzman,
also known as Juan Guzman Sanchez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-368-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Juan Alberto Guzman-Sanchez has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Guzman-Sanchez has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20636    Document: 00514220291    Page: 2   Date Filed: 11/01/2017


                                No. 16-20636

concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2